EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations of “based on the first uplink data becoming available for transmission and the second uplink data not becoming available for transmission, transmitting a first medium access control (MAC) protocol data unit (PDU) including a portion of the first uplink data, wherein first buffer status reporting (BSR) for the first uplink data is not triggered even when the first MAC PDU cannot accommodate all of the first uplink data” and “based on both of the first uplink data and the second uplink data becoming available for transmission, transmitting a second MAC PDU including second BSR for the second uplink data on the contention based resource, wherein the first uplink data and the second uplink data  are not transmitted with the second BSR even when there is remaining space in the MAC PDU after including the second BSR” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.  
Independent claim 8 includes analogous limitations to claim 1 and is thus similarly allowable over the prior art of record.  
Claims 2-5, 9-12, 15, and 16 depend from one of the above claims and are thus similarly allowable over the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        August 16, 2021